Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

BETWEEN

RADIAN GUARANTY INC.

AND

SHERMAN FINANCIAL GROUP LLC

Dated as of May 3, 2010



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT, dated as of May 3, 2010 (this “Agreement”),
between RADIAN GUARANTY INC., a Pennsylvania corporation (“Radian” or “Seller”),
and SHERMAN FINANCIAL GROUP LLC, a Delaware limited liability company
(“Purchaser” or “Sherman”).

BACKGROUND

A. Seller is the record and beneficial owner of 2,177,453 Common Units of
Sherman.

B. Seller desires to sell, and Purchaser desires to purchase, all of Seller’s
Common Units of Sherman.

C. As a result of the transactions contemplated by this Agreement, Sherman
Capital, L.L.C. (“Sherman Capital”) and/or Meeting Street Partners II Inc.
(“MSPII”) will collectively own all outstanding membership interests in Sherman.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows.

 

1. PURCHASE AND SALE OF UNITS AND TERMINATION OF AGREEMENTS

1.1 Common Units. On the Closing Date (as defined in Article 10 below), subject
to the terms and conditions of this Agreement, in consideration of the payment
of the Common Units Purchase Price (as defined in Section 2.1 below) to Seller,
Seller shall sell to Purchaser, and Purchaser shall purchase from Seller,
2,177,453 Common Units of Sherman (together, the “Common Units”), free and clear
of all liens, security interests, options, claims, mortgages, pledges, proxies
and other restrictions on title or transfer of any nature whatsoever
(collectively, “Encumbrances”), other than any restrictions on transfer of the
Common Units under the Securities Act of 1933 (as amended) and state securities
Laws as privately placed securities and other than such Encumbrances as may
arise under the Sixth Amended and Restated Limited Liability Company Agreement
of Sherman Financial Group LLC dated as of August 1, 2008 (the “Sherman
Operating Agreement”).

1.2 Termination of Consent Documents. Upon consummation of the Closing, subject
to the terms and conditions of this Agreement, the following documents shall be
terminated in their entirety and all rights and obligations of the parties
thereto granted thereby extinguished: (i) that certain Consent and Agreement,
dated as of August 10, 2009, among Radian SFG Participation LLC (“RSFG”) as
successor to Radian Asset Management Inc. (“RAMI”), Sherman Capital, Purchaser
and certain affiliates of Purchaser identified therein (the “Consent and
Agreement”), (ii) that certain Letter Agreement, dated as of August 10, 2009,
related to the Consent and Agreement (the “Letter Agreement”) among Seller,
Sherman Capital and MSPII, and (iii) that certain Security Agreement, dated as
of August 10, 2009, related to the Consent and Agreement among RSFG as successor
to RAMI, Purchaser and the other guarantor signatories thereto (together with
the Consent and Agreement and the Letter Agreement, the “Consent Documents”).
Each of the signatories hereto that are parties to the Consent Documents shall
have the benefit of this Section 1.2.

 

1



--------------------------------------------------------------------------------

1.3 Termination of Rights Under Other Agreements. Radian hereby confirms and
agrees, on behalf of itself and its affiliates, for the avoidance of doubt, that
upon consummation of the Closing, all rights of Radian and/or any of its
affiliates under the Sherman Operating Agreement, the Third Amended and Restated
Limited Liability Company Agreement of Sherman Capital, L.L.C., dated as of
September 1, 2007 (the “Sherman Capital Operating Agreement”) and the Amended
and Restated Stockholders Agreement of Meeting Street Partners II Inc., dated as
of September 1, 2007 (the “MSPII Stockholders’ Agreement”), including, without
limitation, any tag-along rights or related rights set forth therein, shall be
immediately terminated in their entirety, without further action on the part of
any person, and hereby further irrevocably waives any and all such rights under
such agreements, effective at such time; provided, that, notwithstanding
anything to the contrary in this Section 1.3, Radian does not waive any rights
that Radian or its affiliates have pursuant to Sections 3.7, 3.9 (Radian or its
affiliate are deemed to be “Indemnified Members” as defined therein) and 4.3 of
the Sherman Operating Agreement as prior members of Sherman. Pursuant to
Section 12.1 of that certain Securities Purchase Agreement, dated September 14,
2007 (the “2007 Securities Purchase Agreement”), among Mortgage Guaranty
Insurance Corporation, Seller and Sherman Capital, upon consummation of the
Closing, Seller irrevocably waives any and all right that it has to receive any
portion of the Contingent MGIC/Radian Class A Units Purchase Price (as defined
in the 2007 Securities Purchase Agreement) to which it would otherwise be
entitled pursuant to the 2007 Securities Purchase Agreement, if any, and all
rights under the 2007 Securities Purchase Agreement relating thereto, including,
without limitation, its rights under the provisions of Article 2 and 6 of the
2007 Securities Purchase Agreement to receive payment thereof, to receive
information with respect to the determination thereof and to be secured with
respect thereto by any Lien (as defined in the 2007 Securities Purchase
Agreement) upon any assets of Sherman Capital to be granted in favor of Seller
in accordance with the terms of the 2007 Securities Purchase Agreement and all
of its rights to receive any financing information under Section 5.1 of the 2007
Securities Purchase Agreement. Each of the signatories hereto that are parties
to the Sherman Operating Agreement, the Sherman Capital Operating Agreement, the
MSPII Stockholders’ Agreement and the 2007 Securities Purchase Agreement shall
have the benefit of this Section 1.3.

 

2. PURCHASE PRICE

2.1 Common Units Purchase Price. The aggregate purchase price for the Common
Units shall be $172,017,436 (the “Common Units Purchase Price”).

2.2 Payment of Purchase Price. At the Closing, Purchaser shall deliver the
Common Units Purchase Price to Radian. All payments to be made pursuant to this
Section 2.2 shall be made by wire transfer of immediately available funds to an
account designated by the recipient in writing to Purchaser at least two
(2) Business Days prior to the Closing Date. For the purposes of this Agreement,
“Business Day” means a day on which commercial banks are open for business
(Saturdays, Sundays and holidays excluded) in New York, New York.

 

3. REPRESENTATIONS AND WARRANTIES OF SELLER

As a material inducement to Purchaser to enter into this Agreement and
consummate the transactions contemplated hereby, Seller hereby represents and
warrants to Purchaser as follows:

3.1 Organization. Seller is a corporation validly existing and in good standing
under the laws of the State of its incorporation.

 

2



--------------------------------------------------------------------------------

3.2 Equity Interests and Related Matters. There are no statutory or contractual
preemptive rights or rights of first refusal or Encumbrances or other similar
restrictions with respect to the purchase and sale of the Common Units (other
than those contained in the Sherman Operating Agreement). Except for the Sherman
Operating Agreement, there are no agreements or understandings between Seller
and any other persons with respect to the voting or transfer of the Common Units
or with respect to any other aspect of Sherman’s governance.

3.3 Authorization. The execution, delivery and performance of this Agreement and
the sale of the Common Units hereunder by Seller have been duly authorized by
Seller. This Agreement constitutes the valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and by general principles of equity.

3.4 Noncontravention. The execution and delivery by Seller of this Agreement,
the sale of the Common Units hereunder and the fulfillment of and compliance
with the respective terms hereof by Seller, do not and will not (i) conflict
with or result in a material breach of the terms, conditions or provisions of,
(ii) constitute a material default under (whether with or without the passage of
time, the giving of notice or both), (iii) result in the creation of any
Encumbrance upon the Common Units, (iv) except for a notice filing to be made
after Closing with the Pennsylvania Insurance Department notifying it of the
sale of the Common Units and the filing relating to this Agreement by Seller on
a Current Report on Form 8-K or Quarterly Report on Form 10-Q with the
Securities and Exchange Commission, require that Seller obtain or make any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any foreign, federal, state or local government
and any agency or any instrumentality thereof, including any court or regulatory
body (collectively, a “Governmental Entity”) or any third party pursuant to or
(v) give any third party the right to modify, terminate or accelerate any
material obligation under, in any such case, any statute, law, ordinance,
regulation, rule, code, order, rule of common law (any of the foregoing, a
“Law”), the organizational documents of Seller or any material agreement,
instrument, order, judgment or decree to which Seller is subject (other than the
Sherman Operating Agreement), except as has not had and would not have a
material adverse effect on Seller’s ability to consummate the transactions
contemplated by this Agreement.

3.5 No Brokers or Finders. Neither Seller nor any of its respective directors,
officers, employees, shareholders or agents have retained, employed or used any
broker or finder in connection with the transactions contemplated by this
Agreement or in connection with the negotiation thereof for which Purchaser has
or will have any obligation in respect of any finder’s or brokerage fees in
connection therewith.

 

4. REPRESENTATIONS AND WARRANTIES OF PURCHASER

As a material inducement to Seller to enter into this Agreement and consummate
the transactions contemplated hereby Purchaser hereby represents and warrants to
Seller as follows:

4.1 Organization. Purchaser is a limited liability company validly existing and
in good standing under the laws of Delaware.

 

3



--------------------------------------------------------------------------------

4.2 Authorization. The execution, delivery and performance of this Agreement and
the purchase of the Common Units by Purchaser have been duly authorized by
Purchaser. This Agreement constitutes the valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and by general principles of equity.

4.3 Noncontravention. The execution and delivery by Purchaser of this Agreement,
the purchase of the Common Units hereunder, and the fulfillment of and
compliance with the respective terms hereof and thereof by Purchaser, do not and
will not (i) conflict with or result in a material breach of the terms,
conditions or provisions of, (ii) constitute a material default under (whether
with or without the passage of time, the giving of notice or both),
(iii) require that Purchaser obtain or make any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any Governmental Entity or third party or (iv) give any third party the
right to modify, terminate or accelerate any material obligation under, in any
such case, any Law or the organizational documents of Purchaser or any material
agreement, instrument, order, judgment or decree to which Purchaser is subject
(other than the Sherman Operating Agreement), except as has not had and would
not have a material adverse effect on Purchaser’s ability to consummate the
transactions contemplated by this Agreement.

4.4 Solvency. As of the Closing Date and upon consummation of the transactions
contemplated in this Agreement, (a) the fair value of the property of Purchaser
is greater than the total amount of liabilities, including contingent
liabilities, of Purchaser, (b) the present fair salable value of the assets of
Purchaser is not less than the amount that will be required to pay the probable
liability of Purchaser on its debts as they become absolute and matured,
(c) Purchaser does not intend to, and does not believe that it will, incur debts
or liabilities beyond Purchaser’s ability to pay as such debts and liabilities
mature, and (d) Purchaser is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which Purchaser’s property
would constitute an unreasonably small capital. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

4.5 No Brokers or Finders. Neither Purchaser nor any of its directors, officers,
employees, shareholders or agents have retained, employed or used any broker or
finder in connection with the transactions contemplated by this Agreement or in
connection with the negotiation thereof for which Seller has or will have any
obligation in respect of any finder’s or brokerage fees in connection therewith.

 

5. COVENANTS AND AGREEMENTS

5.1 Governmental Approvals. If a permit, consent, approval or authorization of a
third party or a Governmental Entity is necessary to consummate the transactions
contemplated by this Agreement, the parties shall cooperate with each other and
use their best efforts to promptly prepare and file all necessary documentation,
to effect all applications, notices, petitions and filings and to obtain as
promptly as practicable all permits, consents, approvals and authorizations of
all third parties and Governmental Entities which are necessary to consummate
the transactions contemplated by this Agreement. The parties shall have the
right to review in advance, and, to the extent practicable, each will consult
the other on all the information relating to any party, as the case may be, and
any of their respective affiliates, which appears in any filing made with, or
written materials submitted to, any such third party or any such Governmental
Entity in connection with the transactions contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

5.2 Further Assurances. Each of the parties shall do any and all things
reasonably necessary or appropriate in order to cause the transactions
contemplated by this Agreement to be consummated on the terms and subject to the
conditions provided herein as promptly as practicable.

5.3 Transaction Expenses. Each of Seller and Purchaser shall bear its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.

 

6. CERTAIN FEDERAL INCOME TAX MATTERS

6.1 Federal Income Tax Treatment of Transactions. It is agreed and understood,
by and between the undersigned, that, for Federal income tax purposes: (a) the
payments pursuant to Section 2.2 are distributions in liquidation of Seller’s
partnership interest in Purchaser; and (b) no part of such payments should be
treated as a distributive share or guaranteed payment under Internal Revenue
Code §736(a). Neither Seller nor Purchaser shall take any position in connection
with any tax or any tax audit or other administrative or judicial proceeding or
on any tax return, report, statement or form that is inconsistent with the tax
treatment set forth in this Article 6.

6.2 Closing of the Books. Items of income, gain, loss, deduction or credit, and
any other items of Purchaser through and including April 30, 2010 (unless the
Closing Date occurs prior to April 30, 2010), computed based on a closing of the
books of Purchaser as of that date and past practices of Purchaser, shall be
allocated to Seller and the other members of Sherman in accordance with Article
VI of the Sherman Operating Agreement. No such items shall be allocated to
Seller for periods after April 30, 2010.

6.3 Tax Reporting and Tax Audits. In accordance with Section 8.3 of the Sherman
Operating Agreement, and solely to the extent such information has not already
been provided to Seller under such Section, Purchaser shall provide to Seller an
Internal Revenue Service Schedule K-1 (and any relevant state or local
equivalent form) and such other information, if any, with respect to Purchaser
as may be necessary for the preparation by Seller of (i) Seller’s federal income
tax returns, including a statement showing Seller’s share of taxable income, net
operating loss, capital gain or loss, and credits, and (ii) such state and local
income tax returns and other tax returns as are required to be filed by Seller
as a result of Purchaser’s activities in such jurisdiction, in each case for
each taxable period ending on or before the Closing Date. The Federal
partnership income tax return(s) of Purchaser for 2009 and 2010 shall be
prepared consistently with the prior such returns of Purchaser. With respect to
tax audits of Purchaser relating to any period or periods during which Seller
was a partner in Purchaser for Federal income tax purposes, the provisions of
Section 4.1 of the Sherman Operating Agreement shall continue to apply.

 

7. CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS

Each and every obligation of Purchaser to be performed on the Closing Date shall
be subject to the satisfaction prior to or at the Closing of each of the
following conditions:

7.1 Representations and Warranties True on the Closing Date. Each of the
representations and warranties made by Seller in this Agreement shall be true
and correct at and as of the Closing Date.

 

5



--------------------------------------------------------------------------------

7.2 Compliance With Agreement. Seller shall have in all material respects
performed and complied with all of its agreements and obligations under this
Agreement which are to be performed or complied with by it prior to or on the
Closing Date, including the delivery of the documents specified in Section 10.1.

7.3 Approvals; Absence of Injunction. Purchaser and Seller shall have obtained
all necessary approvals, including all necessary regulatory approvals, for the
transactions contemplated hereby. No injunction that prohibits the consummation
of the transactions contemplated hereby by Seller or Purchaser and that has been
issued by a court of competent jurisdiction shall be in effect.

 

8. CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS

Each and every obligation of Seller to be performed on the Closing Date shall be
subject to the satisfaction prior to or at the Closing of each of the following
conditions:

8.1 Representations and Warranties True on the Closing Date. Each of the
representations and warranties made by Purchaser in this Agreement shall be true
and correct at and as of the Closing Date.

8.2 Compliance With Agreement. Purchaser shall have in all material respects
performed and complied with all of its agreements and obligations under this
Agreement which are to be performed or complied with by it prior to or on the
Closing Date, including the delivery of the documents specified in Section 10.2.

8.3 Approvals; Absence of Injunction. Purchaser and Seller shall have obtained
all necessary approvals, including all necessary regulatory approvals, for the
transactions contemplated hereby. No injunction that prohibits the consummation
of the transactions contemplated hereby by Seller or Purchaser and that has been
issued by a court of competent jurisdiction shall be in effect.

 

9. INDEMNIFICATION

9.1 By Radian. Radian shall indemnify, defend and hold harmless Purchaser from
and against all losses, damages, judgments, awards, settlements, costs and
expenses (including, without limitation, interest, penalties, court costs and
reasonable attorneys fees and expenses, but excluding consequential, indirect or
punitive damages (including lost profits)) (collectively, “Claims”) asserted
against, resulting to, imposed upon or incurred by Purchaser, directly or
indirectly, by reason of, arising out of or resulting from the inaccuracy or
breach of any representation, warranty or covenant of Radian contained in this
Agreement.

9.2 By Purchaser. Purchaser shall indemnify, defend and hold harmless Radian
from and against all Claims asserted against, resulting to, imposed upon or
incurred by Radian, directly or indirectly, by reason of, arising out of or
resulting from the inaccuracy or breach of any representation, warranty or
covenant of Purchaser contained in this Agreement.

 

6



--------------------------------------------------------------------------------

10. CLOSING

Unless the parties to this Agreement mutually agree that a physical closing is
not necessary, the closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at such location on which the parties mutually
agree, at 10:00 a.m. Eastern Standard Time on May 3, 2010. The date and time of
Closing is referred to herein as the “Closing Date.”

10.1 Closing Actions and Deliveries by Radian. At the Closing, Radian shall
deliver to Purchaser the following documents, in each case duly executed or
otherwise in proper form:

(a) Unit Transfer Documents. A power of attorney authorizing Sherman to record
the transfer of the Common Units from Radian to Purchaser in Sherman’s books and
records, duly executed on behalf of Radian.

(b) Other Documents. Such other certificates and documents as Purchaser may
reasonably request.

10.2 Closing Actions and Deliveries by Purchaser. At the Closing, Purchaser
shall deliver the following items, including the following documents, in each
case duly executed or otherwise in proper form:

(a) Cash Purchase Price. To Seller, the payment required by Section 2.1.

(b) Other Documents. Such other certificates and documents as Seller may
reasonably request.

 

11. MISCELLANEOUS

11.1 Amendments; Waivers. This Agreement may be amended, or any provision of
this Agreement may be waived; provided, however, that any such amendment shall
be binding upon the parties only if set forth in a writing duly signed by or on
behalf of both parties and all waivers of this Agreement must be in writing and
signed by or on behalf of the party waiving its rights. No delay or failure on
the part of any party to exercise any right, remedy, power or privilege under
this Agreement shall operate as a waiver thereof, and no single or partial
exercise by any party of any such right, remedy, power or privilege shall
preclude other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

11.2 Successors and Assigns. This Agreement and all of the covenants and
agreements contained herein and all of the rights, interests and obligations
hereunder, by or on behalf of any of the parties, shall bind and inure to the
benefit of the respective successors and assigns of the parties whether so
expressed or not. No assignment shall relieve the assignor of any obligation
hereunder unless the assignee is acceptable to the non-assigning party in its
discretion as evidenced in a writing signed by the non-assigning party. No
assignment shall be effective until each party to this Agreement that is not a
party to the instrument of assignment receives notice of such assignment.

11.3 Notices. Notices, requests, permissions, waivers, and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
received if delivered by hand, facsimile transmission or by first class mail
(registered, return receipt requested), properly addressed and postage prepaid:

If to Radian:

Radian Guaranty Inc.

c/o Radian Group Inc.

1601 Market Street

Philadelphia, Pennsylvania 19103-2337

Attention: General Counsel

Telephone No.: (215) 231-1647

Fax No.: (215) 405-9160

 

7



--------------------------------------------------------------------------------

With copies (which will not constitute notice) to:

Radian Guaranty Inc.

c/o Radian Group Inc.

1601 Market Street

Philadelphia, Pennsylvania 19104

Attention: Chief Financial Officer

Phone: (215) 231-1000

Fax: (215) 405-9160

AND

Drinker Biddle & Reath LLP

One Logan Square

18th and Cherry Streets

Philadelphia, Pennsylvania 19103

Attn: F. Douglas Raymond, III

Phone: (215) 988-2548

Fax: (215) 988-2757

If to Purchaser:

Sherman Financial Group LLC

200 Meeting Street

Charleston, South Carolina 29401

Attention: General Counsel

Telephone No.: (843) 266-1717

Telecopy No.: (843) 722-1884

With a copy (which will not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attn: Andrea G. Podolsky

Phone: (212) 225-2590

Fax: (212) 225-3999

Each party may change its address for notices by written notice sent to the
other parties.

 

8



--------------------------------------------------------------------------------

11.4 Entire Agreement. This Agreement and the documents referred to herein
contain the entire agreement and understanding between the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, whether written or oral, relating to such subject matter in any
way.

11.5 No Third-Party Beneficiaries. Subject to Sections 1.2, 1.3 and 11.2, this
Agreement is for the sole benefit of the parties and nothing herein expressed or
implied shall give or be construed to give any person (including any person
acting in a representative capacity) or entity, other than the parties, any
legal or equitable rights or remedies hereunder.

11.6 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

11.7 Resolution of Disputes.

(a) Generally. Unless prohibited by applicable Law or as otherwise expressly
provided in this Agreement, the parties agree that any dispute, controversy or
claim arising out of or relating to this Agreement or the performance by the
parties of its terms shall be settled by binding arbitration held in the Borough
of Manhattan, City of New York, State of New York in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect, except as specifically otherwise provided in this Section 11.7.
Notwithstanding the foregoing, to the extent the arbitrator(s) does not possess
the power to subpoena witnesses necessary to the resolution of a dispute,
controversy or claim brought hereunder which a court of competent jurisdiction
would possess, such dispute, controversy or claim shall not be subject to the
terms of this Section 11.7 and shall instead be subject to resolution in such
court.

(b) Arbitrators. If the matter in controversy (exclusive of attorney fees and
expenses) shall appear, as at the time of the demand for arbitration, to exceed
$500,000, then the panel to be appointed shall consist of three neutral
arbitrators; otherwise, one neutral arbitrator. No arbitrator shall be a current
or former officer, manager, director or employee of Purchaser, Sherman Capital,
MSPII or Radian (or any entity with which any of them has combined or any of
their respective affiliates).

(c) Procedures; No Appeal. The arbitrator(s) shall allow such discovery as the
arbitrator(s) determines appropriate under the circumstances and shall resolve
the dispute as expeditiously as practicable, and if reasonably practicable,
within 90 days after the selection of the arbitrator(s). The arbitrator(s) shall
give the parties written notice of the decision, with the reasons therefor set
out, and shall have 30 days thereafter to reconsider and modify such decision if
any party so requests within 10 days after the decision. Thereafter, the
decision of the arbitrator(s) shall be final, binding, and nonappealable with
respect to all persons, including (without limitation) persons who have failed
or refused to participate in the arbitration process, except to the extent such
decision shall be premised upon an erroneous application of or shall be contrary
to applicable Law. In making any decision, the arbitrator(s) is instructed to
preserve, as nearly as possible, to the extent compatible with applicable Law,
the original business and economic intent of the parties embodied in this
Agreement.

 

9



--------------------------------------------------------------------------------

(d) Authority. The arbitrator(s) shall have authority to award relief under
legal or equitable principles, including interim or preliminary relief, and to
allocate responsibility for the costs of the arbitration and to award recovery
of attorneys’ fees and expenses in such manner as is determined to be
appropriate by the arbitrator(s).

(e) Entry of Judgment. Judgment upon the award rendered by the arbitrator(s) may
be entered in any court having in personam and subject matter jurisdiction.
Purchaser and Radian each hereby submit to the in personam jurisdiction of the
federal and state courts in the Southern District of New York, in the borough of
Manhattan for the purpose of confirming any such award and entering judgment
thereon.

(f) Confidentiality. Subject to Section 11.10, all proceedings under this
Section 11.7, and all evidence given or discovered pursuant hereto, shall be
maintained in confidence by all parties and by the arbitrator(s).

(g) Continued Performance. The fact that the dispute resolution procedures
specified in this Section 11.7 shall have been or may be invoked shall not
excuse any party from performing its obligations under this Agreement and during
the pendency of any such procedure all parties shall continue to perform their
respective obligations in good faith.

(h) Tolling. All applicable statutes of limitation shall be tolled while the
procedures specified in this Section 11.7 are pending. The parties will take
such action, if any, required to effectuate such tolling.

11.8 Waiver of Jury Trial. WITHOUT LIMITING SECTION 11.7, AND ONLY TO THE EXTENT
THAT ANY PROVISION OF SECTION 11.7 IS HELD BY A COURT OF COMPETENT JURISDICTION
NOT TO BE ENFORCEABLE, EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY
COUNTERCLAIM THEREIN TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.

11.9 No Strict Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement. No draft of this Agreement shall be
considered in construing the meaning hereof.

11.10 Disclosures and Announcements. The press release announcing the execution
of this Agreement shall be issued in the form attached hereto as Exhibit A.
Except as may be required by, or deemed advisable by counsel with respect to
compliance with, Law or the rules of the New York Stock Exchange, as such Law
and rules are interpreted by counsel (who may be inside counsel) for a party,
each party shall consult with the other party before issuing or causing the
publication of any other press release or otherwise making any other public
announcement or public statement with respect to this Agreement or the
transaction contemplated hereby; provided, that nothing in this Section 11.10
shall prevent Radian or its affiliates from referring to Sherman in filings with
the Securities Exchange Commission or discussions with stockholders, regulators
or others in a manner consistent with past practices.

 

10



--------------------------------------------------------------------------------

11.11 Indemnification as Sole Remedy. Absent fraud on the part of the
indemnifying party in the negotiation or performance of this Agreement, Article
9 shall be the sole and exclusive recourse of the parties to this Agreement for
Claims arising out of or resulting from any breach of any representation,
warranty, covenant, or agreement of or by any party contained in this Agreement.

11.12 Counterparts; Fax and Pdf Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Signatures of the
parties transmitted by fax or pdf shall be deemed to be their original
signatures for all purposes.

11.13 Headings. The headings in this Agreement are inserted for convenience only
and shall not constitute a part hereof.

11.14 Survival. In the event of termination of this Agreement by the parties,
this Agreement shall forthwith become void and of no further force and effect,
except that Article 9, and Sections 11.5, 11.6, 11.7, 11.8, 11.9, 11.10, 11.11,
11.13 and this Section 11.14 shall survive such termination indefinitely.

11.15 Further Assurances. On or before May 25, 2010, Sherman shall deliver such
financial information as is required by Radian or its affiliates consistent with
past practices to prepare their financial statements for the second quarter of
2010.

11.16 Index of Defined Terms. Each of the following terms is defined in the
section set forth opposite such term:

 

Agreement    Preamble Business Day    Section 2.2 Claims    Section 9.1 Closing
   Article 10 Closing Date    Article 10 Common Units    Section 1.1 Common
Units Purchase Price    Section 2.1 Consent and Agreement    Section 1.2 Consent
Documents    Section 1.2 Encumbrances    Section 1.1 Governmental Entity   
Section 3.4 Law    Section 3.2 Letter Agreement    Section 1.2 MSPII    Recitals
MSPII Stockholders’ Agreement    Section 1.3 Purchaser    Preamble Radian   
Preamble RAMI    Section 1.2 RSFG    Section 1.2 Seller    Preamble Sherman   
Preamble Sherman Capital    Recitals Sherman Capital Operating Agreement   
Section 1.3 Sherman Operating Agreement    Section 1.1 2007 Securities Purchase
Agreement    Section 1.3

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

RADIAN GUARANTY INC. By:  

/s/ C. Robert Quint

Name:   C. Robert Quint Title:   EVP, CFO SHERMAN FINANCIAL GROUP LLC By:  

/s/ Leslie G. Gutierrez

Name:   Leslie G. Gutierrez Title:   Authorized Representative

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

The undersigned Meeting Street Partners II Inc. and Sherman Capital, L.L.C are
executing the foregoing Securities Purchase Agreement solely for the purposes
of (i) consenting to the transactions set forth herein, (ii) agreeing to
Sections 1.2, 1.3, 11.3, 11.6, 11.7, 11.8, 11.9 and 11.12 and (iii) waiving any
rights they may have under Article IX of the Sherman Operating Agreement with
respect to the transactions contemplated by such Securities Purchase Agreement.

 

MEETING STREET PARTNERS II INC. By:  

/s/ Leslie G. Gutierrez

Name:   Leslie G. Gutierrez Title:   Authorized Representative SHERMAN CAPITAL,
L.L.C. By:  

/s/ Leslie G. Gutierrez

Name:   Leslie G. Gutierrez Title:   Authorized Representative

The undersigned PYOD LLC, Ascent Card Services, LLC and Wentworth Street LLC are
executing the foregoing Securities Purchase Agreement solely for the purposes
of agreeing to Section 1.2, 11.3, 11.6, 11.7, 11.8, 11.9 and 11.12 of this
Securities Purchase Agreement.

 

PYOD LLC By:  

/s/ Leslie G. Gutierrez

Name:   Leslie G. Gutierrez Title:   Authorized Representative ASCENT CARD
SERVICES, LLC By:  

/s/ Leslie G. Gutierrez

Name:   Leslie G. Gutierrez Title:   Authorized Representative WENTWORTH STREET
LLC By:  

/s/ Leslie G. Gutierrez

Name:   Leslie G. Gutierrez Title:   Authorized Representative

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

The undersigned Radian SFG Participation LLC is executing the foregoing
Securities Purchase Agreement solely for the purposes of agreeing to
Section 1.2, 11.3, 11.6, 11.7, 11.8, 11.9 and 11.12 of this Securities Purchase
Agreement.

 

RADIAN SFG PARTICIPATION LLC By:  

/s/ C. Robert Quint

Name:   C. Robert Quint Title:   Chief Financial Officer

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Press Release

[INTENTIONALLY OMITTED]